UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7491



ANTHONY HALL,

                                              Plaintiff - Appellant,

          versus


EDDIE L. PEARSON, Chief Warden, Sussez II
State Prison, Commonwealth of Virginia; MAJOR
JOHNSON, Chief of Security, Sussex II State
Prison, Commonwealth of Virginia; DOCTOR ULEP,
Sussex II State Prison,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-02-706-2)


Submitted:   December 3, 2003          Decided:     December 17, 2003


Before WIDENER, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Hall, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia; Ashton Marie Jennette, RAWLS
& MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Hall appeals the district court’s order granting

summary judgment in favor of the prison officials in his 42 U.S.C.

§ 1983 (2000) action in which he alleged deliberate indifference to

a serious medical need.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Hall v. Pearson, No. CA-02-706-2 (E.D. Va.

Sept. 4, 2003).   We deny Hall’s motions for appointment of counsel

and for preparation of transcripts at government expense.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2